UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7754



BOBBY EUGENE RODDY, a/k/a Running Cougar,

                                              Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA; OFFICE OF THE
GOVERNOR; MARY JO THOMPSON; JIM RUBENSTEIN; M.
H. BAUSO; D. L. STAFFORD; WILLIAM FOX; TONY
LEMASTERS;    DON   SPRINGSTON;   DAN   KIMBLE;
WILLIAM D. HALE; BARBARA RENNER; KENT HOBBS,
Reverend; ROBERT ADAMS; DENNIS MUELLER; DUANE
MUNDAY; SUSAN WADE; JOE CARROLL; MICHAEL
HENTHORN; JANE DOE; JOHN DOE; JAELL FULTON;
CORRECTIVE MEDICAL SERVICES; DIANE SHINGLER;
KAROL PAYNE; VICKIE CAIN; TAMMY HARLAN;
PATRICK    MIRANDY;    SHEILA   RAMSEY;    JACK
STALLINGS; MISTY ADAMS; CAPTAIN ANDERSON; KATY
PRATT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:05-cv-00170-FPS)


Submitted:   March 30, 2007                 Decided:   April 16, 2007


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.
Bobby Eugene Roddy, Appellant Pro Se. Charles R. Bailey, Billie Jo
Streyle, Jason A. Winnell, BAILEY & WYANT, PLLC, Charleston, West
Virginia; Virginia Grottendieck Lanham, South Charleston, West
Virginia; John A. Hoyer, STATE POLICE LEGAL COUNSEL, South
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Bobby Eugene Roddy appeals the district court’s order

accepting in part the recommendations of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                         Roddy

raises    three    issues    on   appeal:      (1)   that    his     legal    mail   was

improperly    opened;       (2)   that   the     West     Virginia    Department      of

Corrections       Policy    Directive     503.00     is    unconstitutional;         and

(3)   that   his    free    exercise     of   religion      claim    was     improperly

dismissed.     We have reviewed the record and find no reversible

error for the first two issues.                Accordingly, we affirm for the

reasons stated by the district court.                Roddy v. West Virginia, No.

5:05-cv-00170-FPS (N.D. W. Va. Sept. 21, 2006).                    For Roddy’s third

issue,* however, we vacate and remand in light of the Supreme

Court’s recent opinion in Jones v. Bock, ___U.S.___, 127 S. Ct. 910

(2007). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED IN PART,
                                                 VACATED IN PART, AND REMANDED




      *
      The district court described this claim as the “free exercise
of religion claim” (R. 54 at 10) and dismissed the claim sua sponte
for failure to exhaust administrative remedies.

                                         - 3 -